Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application serial number 16/601,892 filed on 10/15/2019.
Claims 1-8, 9-15, 16-20  are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2019, 03/12/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5-6, 9, 13-15, 16, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over 20200259589 in view of 20200228492.
Regarding to claim 1, 20200259589 teaches receiving an incoming flow of data at an input parser, wherein the incoming flow of data is a single stream of data sent from a source (each of the multiple source symbol blocks divided from the source flow) [see Paragraphs 0008 & 0009 & 0010 & 0052 & 0061 & 0068 & 0069 & 0085 & 0094 & 0116 0117 & 0121 & 0122 and Figure 2 and Figure 11 and Figure 24 and Figure 25]  ; 
dividing the incoming flow of data into a first plurality of packets (dividing the source packet block into a multiple source symbol blocks and Passing the multiple source symbol blocks to FEC 1 Encoder, FEC 2 Encoder ) [see Figure 2] via the input parser;
 passing the first plurality of packets to a first master FEC to generate a plurality of FEC encoded packets (dividing the source packet block into a multiple source symbol blocks and Passing the multiple source symbol blocks to FEC 1 Encoder, FEC 2 Encoder ) [see Figure 2]; 
transmitting the plurality of FEC encoded packets to a second master FEC via a network (transmitting the plurality of FEC encoded packets to a FEC decoder 1100) [see Figure 11] [see Paragraphs 0008 & 0009 & 0010 & 0052 & 0061 & 0068 & 0069 & 0085 & 0094 & 0116 0117 & 0121 & 0122 and Figure 2 and Figure 11 and Figure 24 and Figure 25] ; 
receiving the plurality of FEC encoded packets at the second master FEC, wherein the second master FEC decodes the plurality of FEC encoded packets and generates a second plurality of packets (receiving the plurality of FEC encoded packets at the FEC 1100, wherein the FEC 1100 decodes the plurality of FEC encoded packets and 
passing the second plurality of packets to an output combiner, wherein the output combiner merges the second plurality of packets into an outgoing flow of data in a correct sequence (passing the second plurality of packets to an output combiner, wherein the output combiner merges the second plurality of packets into an outgoing flow of data in a correct order) [see Paragraph 0121]. 
However, 20200259589 does not explicitly teach transmitting the plurality packets via a network with a plurality transmission links.
20200228492, from the same or similar fields of endeavor, teaches receiving an incoming flow of data at an input parser (splitter 14) [see Figure 1] , wherein the incoming flow of data is a single stream of data sent from a source (wherein the incoming flow of data is a single stream of data sent from a source 12) [see Figure 1] ;
Dividing the incoming flow of data into a first plurality of packet (The source, or a separate module associated with the source, may divide the flow of data packets for the connection into separate independent sub-flows. The destination, or a separate module associated with the destination, may then combine the sub-flows for the destination to receive) [see Paragraph 0072]
Transmitting the plurality packets via a network with a plurality of transmission links [see Figure 1 and Paragraphs 0081 & 0082];


Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200259589 in view of 20200228492 because 20200228492 suggests that multi-path wireless communications allow operators to efficiently re-use existing multi-band, multi-technology infrastructure and offer high-speed connections without incurring significant costs associated with the roll-out of new, high-performance networks.

Regarding to claim 5, 20200259589 further teaches wherein the network comprises at least one of a low latency transmission link or a high latency transmission link [see Paragraphs 0008 & 0009 & 0010 & 0052 & 0061 & 0068 & 0069 & 0085 & 0094 & 0116 0117 & 0121 & 0122 and Figure 2 and Figure 11 and Figure 24 and Figure 25].Regarding to claim 6, 20200259589 and 20200228492 teach the limitations of claim 1 above.
However, 20200259589 does not explicitly teach wherein each transmission link of the plurality of transmission links is operatively coupled to a heterogenous deviation device.

 The HPC implemented method of claim 1, wherein each transmission link of the plurality of transmission links is operatively coupled to a heterogenous deviation device [see Paragraphs 0081 & 0082 & 0083 and Figure 1].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200259589 in view of 20200228492 because 20200228492 suggests that multi-path wireless communications allow operators to efficiently re-use existing multi-band, multi-technology infrastructure and offer high-speed connections without incurring significant costs associated with the roll-out of new, high-performance networks.






Regarding to claim 9, 20200259589 teaches a high level coding language platform running on the high performance computer, wherein the high level coding language platform is configured to perform: encoding a first plurality of packets to a plurality of FEC encoded packets (dividing the source packet block into a multiple source symbol blocks and Passing the multiple source symbol blocks to FEC 1 Encoder, FEC 2 
However, 20200259589 does not explicitly teach a route deviation controller (RDC); a plurality of heterogenous route deviation devices (HRDD), wherein each HRDD is implemented via a high performance computer; a network comprising a plurality of transmission links.
20200228492, from the same or similar fields of endeavor, teaches a route deviation controller (Allocator 28) [see Figure 1] ; a plurality of heterogenous route deviation devices (a plurality route device 18, 20) [see Figure 1] , wherein each HRDD is implemented via a high performance computer; a network comprising a plurality of transmission links (a plurality of transmission links 22) [see Figure 1].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200259589 in view of 20200228492 because 20200228492 suggests that multi-path wireless communications allow operators to efficiently re-use existing multi-band, multi-technology infrastructure and offer high-speed connections without incurring significant costs associated with the roll-out of new, high-performance networks.


However, 20200259589 does not explicitly teach wherein the each transmission link of the plurality of transmission links is operatively coupled to each HRDD of the plurality of HRDDs.
20200228492, from the same or similar fields of endeavor, teaches wherein the each transmission link of the plurality of transmission links is operatively coupled to each HRDD of the plurality of HRDDs [see Paragraphs 0081 & 0082 & 0083 and Figure 1].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200259589 in view of 20200228492 because 20200228492 suggests that multi-path wireless communications allow operators to efficiently re-use existing multi-band, multi-technology infrastructure and offer high-speed connections without incurring significant costs associated with the roll-out of new, high-performance networks.






Regarding to claim 16, 20200259589 teaches a non-transitory computer readable storage medium storing instructions that when executed by a processing device, cause the processing device to:
receive an incoming flow of data at an input parser, wherein the incoming flow of data is a single stream of data sent from a source (each of the multiple source symbol blocks divided from the source flow) [see Paragraphs 0008 & 0009 & 0010 & 0052 & 0061 & 0068 & 0069 & 0085 & 0094 & 0116 0117 & 0121 & 0122 and Figure 2 and Figure 11 and Figure 24 and Figure 25]  ; 
divide the incoming flow of data into a first plurality of packets (dividing the source packet block into a multiple source symbol blocks and Passing the multiple source symbol blocks to FEC 1 Encoder, FEC 2 Encoder ) [see Figure 2] via the input parser;
 pass the first plurality of packets to a first master FEC to generate a plurality of FEC encoded packets (dividing the source packet block into a multiple source symbol blocks 
transmit the plurality of FEC encoded packets to a second master FEC via a network (transmitting the plurality of FEC encoded packets to a FEC decoder 1100) [see Figure 11] [see Paragraphs 0008 & 0009 & 0010 & 0052 & 0061 & 0068 & 0069 & 0085 & 0094 & 0116 0117 & 0121 & 0122 and Figure 2 and Figure 11 and Figure 24 and Figure 25] ; 
receive the plurality of FEC encoded packets at the second master FEC, wherein the second master FEC decodes the plurality of FEC encoded packets and generates a second plurality of packets (receiving the plurality of FEC encoded packets at the FEC 1100, wherein the FEC 1100 decodes the plurality of FEC encoded packets and generates a second plurality of packets) [see Paragraphs 0008 & 0009 & 0010 & 0052 & 0061 & 0068 & 0069 & 0085 & 0094 & 0116 0117 & 0121 & 0122 and Figure 2 and Figure 11 and Figure 24 and Figure 25] ; 
passing the second plurality of packets to an output combiner, wherein the output combiner merges the second plurality of packets into an outgoing flow of data in a correct sequence (passing the second plurality of packets to an output combiner, wherein the output combiner merges the second plurality of packets into an outgoing flow of data in a correct order) [see Paragraph 0121]. 
However, 20200259589 does not explicitly teach transmitting the plurality packets via a network with a plurality transmission links.
20200228492, from the same or similar fields of endeavor, teaches receiving an incoming flow of data at an input parser (splitter 14) [see Figure 1] , wherein the 
Dividing the incoming flow of data into a first plurality of packet (The source, or a separate module associated with the source, may divide the flow of data packets for the connection into separate independent sub-flows. The destination, or a separate module associated with the destination, may then combine the sub-flows for the destination to receive) [see Paragraph 0072]
Transmitting the plurality packets via a network with a plurality of transmission links [see Figure 1 and Paragraphs 0081 & 0082];
passing the plurality of packets to an output combiner (Aggregator 24) [see Figure 1], wherein the output combiner (Aggregator 24) merges the plurality of packets (sub-flows) into an outgoing flow of data, and wherein the outgoing flow of data is received at a destination  26 (The source, or a separate module associated with the source, may divide the flow of data packets for the connection into separate independent sub-flows. The destination, or a separate module associated with the destination, may then combine the sub-flows for the destination to receive) [see Paragraph 0072].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200259589 in view of 20200228492 because 20200228492 suggests that multi-path wireless communications allow operators to efficiently re-use existing multi-band, multi-technology infrastructure and offer high-speed connections without incurring significant costs associated with the roll-out of new, high-performance networks.

.


Allowable Subject Matter
Claims 2, 3, 4, 7, 8, 10, 11, 12, 17, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUONG T HO/Examiner, Art Unit 2412